McGehee, C. J.
In the above styled cause there was involved an appeal with supersedeas from an award under the Workmen’s Compensation Act wherein the Fidelity and Deposit Company of Maryland was surety on the surety appeal bond. The employer, Oliver Watkins, and his insurance carrier, American Mutual Liability Insurance Company, have paid all the costs and the statutory damages which were assessed against them upon their failure to successfully prosecute their appeal, and it is agreed that they were paying the installments of the award of compensation as and when the same have become due and payable since the affirmance of the case on March 9, 1953. The appellees, through their attorney of record, have stipulated in writing their concurrence in the motion to cancel the supersedeas appeal bond insofar as the Fidelity and Deposit Company of Maryland, as surety thereon, is concerned, but retaining however all rights against the appellants Oliver Watkins and the American Mutual Liability Insurance Company, the insurance carrier, in their individual capacities in the event default is made in payment of any of the future installments of the *640Workmen’s Compensation benefits set forth in the judgment of award appealed from. The motion to cancel the supersedeas appeal bond is filed in order that the employer and its insurance carrier may be relieved of the payment of annual premiums to the Fidelity and Deposit Company of Maryland throughout the period that the future installments on the award are to become due and payable.
 We have concluded to sustain the motion in view of the fact that both the appellants and appellees have agreed thereto, but our decision sustaining this motion to cancel the supersedeas appeal bond is not to be taken as a precedent for cancelling such bonds upon the application of the principals named therein, and where the beneficiaries of such a 'supersedeas bond have not consented in writing thereto.
Motion sustained.
Hall, Lee, Holmes and Arrington, JJ., concur.